DETAILED ACTION
This communication is in response to Applicant’s request for continued examination (RCE) filed on November 20, 2020. Claims 1, 19, 24, and 29 have been amended, claims 3, 21 and 26 have been canceled, and claims 1-2, 4-20, 22-25, and 27-30 are pending in this application and directed towards AUTHENTICATION DEVICE, AUTHENTICATION SYSTEM, AND AUTHENTICATION METHOD. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 was Acknowledge. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 7, 9, 12, 14-18, 24-25 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Bruso et al. U.S. Patent Pub No. 2012/0140993 A1 (hereinafter “Bruso”) in view of  Karmarkar et al. U.S. Patent Pub. No. 2015/0135309 A1 (hereinafter “Karmarkar”)

As per claims 1, 24 and 29, Bruso teaches an authentication device, a method and a non-transitory computer readable medium having stored therein a program for performing a method of authenticating a user comprising: 
a memory (a memory . Bruso, para [0007]) configured to store instructions; and 
a processor (a processor. Bruso, para [0007]) configured to execute the instructions to: 
output a challenge which is information requesting a user to move the face of the user in a direction (during an action challenge the individual may be prompted to record a motion picture of the individual by panning across or around the face from left to right, right to left, top to bottom, or bottom to top. Bruso, para [0015]); 
input a facial image representing the movement of the face of the user in the direction performed by the user in response to the challenge (a device may capture biometric information such as a fingerprint, an iris image, and/or a facial image followed by a motion capture action challenge. Bruso, para [0015]); and 
output a determination result based on whether the response input corresponding to the challenge is correct (the individual is authenticated based, in part, on the authentication information and the action challenge response. Bruso, para [0019]).
Bruso fails to explicitly teach output a determination result based on whether a period of time the face of the user continuously keeps facing in the direction in a stationary state after moving the face towards the direction satisfies a predetermined timing criterion. 
However, Karmarkar in the same technical field teaches output a determination result based on whether a period of time the face of the user continuously keeps facing in the direction in a stationary state after moving the face towards the direction satisfies a predetermined timing criterion. (If the user followed the previously provided instructions, the user's eye-tracking data indicates that the user looked at the region 802 associated with the seated woman icon 800 for one second within two seconds of the display of the test image, and then the user can be deemed to have passed the authentication test. Karmarkar, para [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Bruso to output a determination result based on whether a period of time the face of the user continuously keeps facing in the direction in a stationary state after moving the face towards the direction satisfies a 

As per claims 2 and 25, Bruso and Karmarkar teach the authentication device and the method according to claims 1 and 24 above. Bruso teaches wherein the determination result indicates that the user is a real human when the period of time the user continuously keeps facing in the direction after moving the face towards the direction satisfies the predetermined timing criterion and whether response input corresponding to the challenge is correct (a device may capture an image of an individual's face for facial recognition and prompt the individual to take another picture with open eyes, closed eyes, single closed eye, closed mouth, or open mouth. The challenge action response, a picture of the individual performing the requested action, reduces the likelihood that the facial recognition is being spoofed by a photograph. In another embodiment, the challenge action may be to capture a picture of the individual's head from a different angle. Likewise, this challenge reduces the likelihood of spoofing because the individual must be available to perform the requested action. Bruso, para [0014]).
 However, Bruso does not explicitly teach the period of time satisfies the predetermined timing criterion.
However, Karmarkar teaches the period of time satisfies the predetermined timing criterion (look at the seated women for 1 second within 2 seconds. Karmarkar, Fig. 7A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Bruso so that the period of time satisfies the predetermined timing criterion. One would be motivated to do so, to increase 

As per claims 4 and 27, Bruso and Karmarkar teach the authentication device and the method according to claims 1 and 24 above. Bruso fails to explicitly teach wherein the outputting the challenge comprises outputting information corresponding to the period of time.
However, Karmarkar teaches the outputting the challenge comprises outputting information corresponding to the period of time (look at the seated women for 1 second within 2 seconds. Karmarkar, Fig. 7A) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Bruso so that the outputting the challenge comprises outputting information corresponding to the period of time. One would be motivated to do so, to increase the accuracy of the authentication process by making sure that the response to challenges was done within specific period of time by the real individual.

As per claim 5, Bruso and Karmarkar teach the authentication device according to claim 1 above. Bruso teaches wherein the facial image is a live motion image captured by a camera (the action challenge may be capturing a picture of the individual from a certain angle, capturing a picture of the individual with a certain expression, capturing a motion picture of the individual in a certain pattern, ... The response may be received through a still camera, a motion camera. Bruso, para [0018]).

claim 7, Bruso and Karmarkar teach the authentication device according to claim 1 above. Bruso teaches wherein the input facial image comprises a plurality of frames (during an action challenge the individual may be prompted to record a motion picture of the individual by panning across or around the face from left to right, right to left, top to bottom, or bottom to top. Bruso, para [0015]).

As per claim 9, Bruso and Karmarkar teach the authentication device according to claim 1 above. Bruso teaches wherein the challenge comprises a plurality of challenges to be performed by the user (A random action challenge may be selected from a set of action challenges generally available for authentication or from a set of action challenges specified for the individual identified by the authentication information. Bruso, para [0018]).

As per claim 12, Bruso and Karmarkar teach the authentication device according to claim 1 above. Bruso teaches wherein facial image is a video (an individual may be challenged to take a video of themselves saying "holiday" and a video of themselves by moving the camera from right to left. Bruso, para [0018]).

As per claims 14 and 28, Bruso and Karmarkar teach the authentication device and the method according to claims 1 and 24 above.  Bruso teaches wherein the determination result does not indicate that the user is a real human when the movement of the face of the user in the direction represented in the facial image input in the response corresponding to the challenge is incorrect (When authentication of the individual fails an error may be reported to the individual, and the individual may be prompted to attempt authentication again. Bruso, para [0019]) (The combination of the biometric information and the action challenge response ensures that the individual accessing the secure data was present at the mobile device and prevents an attacker from gaining access to the secure data with only a photograph of the individual. Bruso, para [0022])
Bruso fails to explicitly teach wherein the determination result does not indicate that the user is a real human when the period of time the user continuously keeps facing in the direction after moving the face towards the direction does not satisfy the predetermined timing criterion.
However, Karmarkar in the same technical field teaches wherein the determination result does not indicate that the user is a real human when the period of time the user continuously keeps facing in the direction after moving the face towards the direction does not satisfy the predetermined timing criterion (Time limits can be included in the eye-tracking behavior parameter as well. Karmarkar, para [0031])( The eye-tracking data can be obtained for a set period of time once it is determined that the user has begun scanning the digital image (e.g. for first fifteen seconds, up to one minute, until the user inputs an answer into the query field, until the user looks away from the display and the like). Karmarkar, para [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Bruso so that the determination result does not indicate that the user is a real human when the period of time the user continuously keeps facing in the direction after moving the face towards the direction does not satisfy the predetermined timing criterion One would be motivated to do so, to increase the accuracy of the authentication process by making sure that the response to challenges was done within specific period of time by the real individual 

claim 15, Bruso and Karmarkar teach the authentication device according to claim 1 above. Bruso teaches wherein the challenge comprises a request for biometric information on the user (a method includes requesting biometric information for an individual. Bruso, para [0005]).

As per claim 16, Bruso teaches the authentication device according to claim 15 above, wherein the processor is further configured to determine that the user is a pre-registered user based on the biometric information included in the response (The method further includes authenticating the individual based at least on the biometric information and the action challenge response. Bruso, para [0005]) (When authentication of the individual fails an error may be reported to the individual, and the individual may be prompted to attempt authentication again. Bruso, para [0022]).

As per claim 17, Bruso teaches the authentication device according to claim 15 above,, wherein the processor is further configured to determine that the user is a pre-registered user based on the biometric information included in the response when the determination result does not indicate that the user is a real human (The combination of the biometric information and the action challenge response ensures that the individual accessing the secure data was present at the mobile device and prevents an attacker from gaining access to the secure data with only a photograph of the individual. Bruso, para [0022]).

As per claim 18, Bruso teaches the authentication device according to claim 15 above,, wherein the processor does not recognize that the user is a pre-registered user based on the (When authentication of the individual fails an error may be reported to the individual, and the individual may be prompted to attempt authentication again. Bruso, para [0019]).

As per claim 30, Bruso and Karmarkar teach the authentication device according to claim 1 above. Bruso teaches wherein the movement of the face in the direction comprises moving the face from facing a first direction to facing a second direction (during an action challenge the individual may be prompted to record a motion picture of the individual by panning across or around the face from left to right, right to left, top to bottom, or bottom to top. Bruso, para [0015]).
Bruso fails to explicitly teach wherein the period of time is a duration of time the user's face remains still facing the second direction after moving the face towards the second direction from the first direction while performing the movement of the face motion in response to the challenge.
However, Karmarkar teaches wherein the period of time is a duration of time the user's face remains still facing the second direction after moving the face towards the second direction from the first direction while performing the movement of the face motion in response to the challenge (If the user followed the previously provided instructions, the user's eye-tracking data indicates that the user looked at the region 802 associated with the seated woman icon 800 for one second within two seconds of the display of the test image, and then the user can be deemed to have passed the authentication test. Karmarkar, para [0064]).
.

Claims 6, 8, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bruso et al. U.S. Patent Pub No. 2012/0140993 A1 (hereinafter “Bruso”) in view of Karmarkar et al. U.S. Patent Pub. No. 2015/0135309 A1 (hereinafter “Karmarkar”) and further In view of Godse U.S. Patent Pub No. 2015/0007289 A1.

As per claim 6, Bruso and Karmarkar teach the authentication device according to claim 1 above. Bruso teaches outputting the challenge comprises requesting the user to perform a live motion to be captured by a camera (a device may capture an image of an individual's face for facial recognition and prompt the individual to take another picture with open eyes, closed eyes, single closed eye, closed mouth, or open mouth. Bruso, para [0014]) (an individual may be challenged to take a video of themselves saying "holiday" and a video of themselves by moving the camera from right to left. Bruso, para [0018]).
Bruso fails to explicitly teach outputting the challenge comprises outputting an icon image of the face corresponding to the period of time.
 (Display 106 may provide graphics, e.g., text, still images, videos, etc. to the user. In accordance with one or more embodiments, display 106 may display a pattern to be traced by the user, an image to be captured by the user. Godse, para [0025]) (the challenge, e.g., the pattern shown in FIG. 2, may be displayed via the user device's display, e.g., display 106 of device 102, and an icon or other graphical user interface (GUI) widget. Godse, para [0038]) (display 400, which may be display 106 of device 102, comprises a challenge display area 402 and a response display area 404. The challenge display area 402 may be used to display a trace-based challenge or an image-based challenge. Godse, para [0046] Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Bruso so that outputting the challenge comprises outputting an icon image of the face corresponding to the period of time. One would be motivated to do so, to increase the accuracy of the authentication process and to make the challenge easy to understand and response. 

As per claim 8, Bruso and Karmarkar teach the authentication device according to claim 1 above. Bruso does not explicitly teach wherein the processor is further configured to display a direction corresponding to the movement of the face of the user performed by the user using a facial icon image.
However, Godse teaches wherein the processor is further configured to display a direction corresponding to the movement of the face of the user performed by the user using a facial icon image (Display 106 may provide graphics, e.g., text, still images, videos, etc. to the user. In accordance with one or more embodiments, display 106 may display a pattern to be traced by the user, an image to be captured by the user. Godse, para [0025]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Bruso to display a direction corresponding to the movement of the face of the user performed by the user using a facial icon image. One would be motivated to do so, to make the challenge easy to understand and for faster responses from the user.

As per claim 10, Godse in view of Bruso teaches the authentication device according to claim 8 above. Bruso teaches wherein the plurality of challenges are different operations to be performed by the user (A random action challenge may be selected from a set of action challenges generally available for authentication or from a set of action challenges specified for the individual identified by the authentication information. Bruso, para [0018]).

As per claim 11, Godse in view of Bruso teaches the authentication device according to claim 8 above. Bruso teaches wherein the plurality of challenges are continuously presented to the user (the action challenge response may be a combination or types of responses or a series of responses of the same type. For example, an individual may be challenged to take a video of themselves saying "holiday" followed by pressing the S key. In another example, an individual may be challenged to take a video of themselves saying "holiday" and a video of themselves by moving the camera from right to left. Bruso, para [0018]).

claim 13, Godse in view of Bruso teaches the authentication device according to claim 8 above. Bruso fails to explicitly teach wherein each of the plurality of challenges is associated with different periods of time.
	However, Yu in the same technical field teaches wherein each of the plurality of challenges is associated with different periods of time (it is appointed that the face should move left to a designated target area in 10s, so the extracted face interaction information could be the face pictures or face videos that are taken in 10s. Yu, para [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Bruso wherein each of the plurality of challenges is associated with different periods of time. One would be motivated to do so, to increase the accuracy of the authentication process by making sure that the response to challenges was done within specific period of time by the real individual, and to ensure that the time is enough to generate a response compared to the presented challenge.

Claims 19-20,  and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ayed U.S. Patent Pub No. 2012/0019379 A1 in view of  Bruso et al. U.S. Patent Pub No. 2012/0140993 A1 (hereinafter “Bruso”) and further in view of  Karmarkar et al. U.S. Patent Pub. No. 2015/0135309 A1 (hereinafter “Karmarkar”)

As per claim 19, Ayed teaches an authentication device comprising: 
a memory (a memory . Ayed, claim 1) configured to store instructions; and 
a processor (an onboard processor. Ayed, para [0323]) configured to execute the instructions to: 
(The interface may output a challenge question through visual indication center 16 or audio center 18, and the user is requested to provide a corresponding response. Ayed, para [0314]) (The challenge questions work best with voice recognition and hand movements. Ayed, para [0317]) (the user is requested to wink the left eye. Ayed, para [0319]);
input a facial image representing the movement of the face of the user in the direction performed by the user in response to the challenge (An onboard facial scanner captures the facial image. Ayed, para [0319]) (the user is requested to wink the left eye. Ayed, para [0319]); and 
authenticate access based on whether the response input corresponding to the challenge is correct (the response is authenticated by checking 1) that the biometrics data corresponds to the user biometrics, and 2) that the response content is correct. Authentication may also put a limit on the window of time a response must be provided. Ayed, para [0316]) (if the sample of biometric information is authenticated, access is granted, otherwise, it is denied is step. Ayed, para [0309]).
Ayed teaches a motion in responses like hand movement or moving in 2-D and 3-D. But, doesn’t explicitly teach a facial image representing a movement of the face of the user in the direction. 
However, Bruso in the same technical field teaches a facial image representing a movement of the face of the user in the direction (during an action challenge the individual may be prompted to record a motion picture of the individual by panning across or around the face from left to right, right to left, top to bottom, or bottom to top. Bruso, para [0015]).	 
(Bruso, para [0004]).
Ayed and Bruso do not explicitly teach authenticate access based on whether a period of time the user continuously keeps facing in the direction satisfies a predetermined timing criterion, wherein the period of time begins after the face of the user completed the movement in the direction.
However, Karmarkar teaches authenticate access based on whether a period of time the user continuously keeps facing in the direction satisfies a predetermined timing criterion, wherein the period of time begins after the face of the user completed the movement in the direction (look at the seated women for 1 second within 2 seconds. Karmarkar, Fig. 7A) (If the user followed the previously provided instructions, the user's eye-tracking data indicates that the user looked at the region 802 associated with the seated woman icon 800 for one second within two seconds of the display of the test image, and then the user can be deemed to have passed the authentication test. Karmarkar, para [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Ayed to authenticate access based on whether a period of time the user continuously keeps facing in the direction satisfies a predetermined timing criterion, wherein the period of time begins after the face of the user completed the movement in the direction. One would be motivated to do so, to increase the 

As per claim 20, Ayed, Bruso and karmarkar teach the authentication device according to claim 19 above. Ayed teaches wherein the processor is further configured to authenticate access to an external device when the response input corresponding to the challenge is correct (This method makes the facial authentication stronger because the user has to respond with the correct expression within a predetermined period of time. Ayed, para [0319]) (Authentication may also put a limit on the window of time a response must be provided. Ayed, para [0316]) (if the sample of biometric information is authenticated, access is granted, otherwise, it is denied is step. Ayed, para [0309]).
Ayed fails to explicitly teach to authenticate access to an external device when the period of time the user continuously keeps facing in the direction after moving the face towards the direction satisfies the predetermined timing criterion.
However, Karmarkar in the same technical field teaches authenticate access to an external device when the period of time the user continuously keeps facing in the direction after moving the face towards the direction satisfies the predetermined timing criterion (look at the seated women for 1 second within 2 seconds. Karmarkar, Fig. 7A) (If the user followed the previously provided instructions, the user's eye-tracking data indicates that the user looked at the region 802 associated with the seated woman icon 800 for one second within two seconds of the display of the test image, and then the user can be deemed to have passed the authentication test. Karmarkar, para [0064]).


As per claim 22, Ayed, Bruso and Karmarkar teach the authentication device according to claim 19 above. Ayed teaches wherein the outputting the challenge comprises outputting information corresponding to the period of time (the user has to respond with the correct expression within a predetermined period of time. Ayed, para [0319])( Authentication may also put a limit on the window of time a response must be provided. Ayed, para [0316]).

As per claim 23, Ayed, Bruso and Karmarkar teach the authentication device according to claim 19 above. Ayed teaches, wherein the processor is further configured to deny access to an external device when the movement of the face of the user in the direction represented in the facial image input in the response corresponding to the challenge is incorrect (the system for authentication 10/11 performs biometric authentication without receiving a request from an interface or device, for example, on expiration of a timeout, …, time period exceeded a threshold. Ayed, para [0302]) (if the sample of biometric information is authenticated, access is granted, otherwise, it is denied is step. Ayed, para [0309]).

However, Karmarkar in the same technical field teaches deny access to an external device when the period of time the user continuously keeps facing in the direction after moving the face towards the direction does not satisfy the predetermined timing criterion. (look at the seated women for 1 second within 2 seconds. Karmarkar, Fig. 7A) (If the user followed the previously provided instructions, the user's eye-tracking data indicates that the user looked at the region 802 associated with the seated woman icon 800 for one second within two seconds of the display of the test image, and then the user can be deemed to have passed the authentication test. Karmarkar, para [0064]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teaching of Ayed to deny access to an external device when the period of time the user continuously keeps facing in the direction after moving the face towards the direction does not satisfy the predetermined timing criterion. One would be motivated to do so, to increase the accuracy of the authentication process by making sure that the response to challenges was done within specific period of time by the real individual.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179.  The examiner can normally be reached on Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492